DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This nonfinal action is in response to the notice dated 11/19/20 withdrawing/vacating the final action dated 06/11/20
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-7, 18-22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brensing et al. (US 2012/0167997 A1).
Regarding claim 1, Brensing et al. discloses a system (Fig.1) that is capable of sanitizing a hot beverage maker [0002 and 0025], comprising:
An ozone generator (Fig.1:32) configured to generate ozone gas [0030-0031 and 0035];
A reservoir (beverage machines [0025] like coffee makers are considered to include sidewalls, a bottom, and a lid) comprising a sidewall, a bottom, and a lid; and
 as shown in Fig.1) , and the outlet passageway (Fig.1:39) comprising a second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) and a second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1); wherein:
The connector unit is capable of being installed within one of the sidewall, bottom, or lid [0025] such that the first (unlabeled inner part of 29 inside 35 as shown in Fig.1) and second proximal ends (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) are disposed outside the reservoir, and the first (unlabeled outer part of 29 outside 35 as shown in Fig.1) and second distal (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) ends are in fluid communication with an interior of the reservoir;
The inlet passageway (Fig.1:30a) is configured to fluidly couple the interior of the reservoir (Fig.1:35) to the ozone generator (Fig.1:32, 30a, 29, and 35) and to convey ozone gas from said ozone generator to said interior of said reservoir; and
The outlet passageway (Fig.1:39) is configured to fluidly couple the interior of the reservoir (Fig.1:35) to an exhaust system (Fig.1:39, 33, 38, 37, and 53; [0035]), and to convey ozone gas from the interior of the reservoir to said exhaust system.
Regarding claim 2, Brensing et al. further discloses a first inlet connector (unlabeled inner part of coupling 34 within the unlabeled rectangular housing as shown in Fig.1) coupled (34 is coupled to 29 via 30a) to the first proximal end (unlabeled inner part of 29 inside 35 as shown in Fig.1); a second inlet connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) coupled to the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1);

Regarding claim 3, Brensing et al. discloses that the second supply line (Fig.1:22) comprises a third proximal end (unlabeled inner part of coupling 34 inside the unlabeled rectangular housing as shown in Fig.1) configured to couple to the second inlet connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) and a third distal end (Fig.1:30) that is capable of being configured to be disposed beneath any liquid in the interior of the reservoir [0025].
Regarding claim 4, Brensing et al. further discloses an outlet connector (unlabeled connector in line 39 that is connecting 39 to the unlabeled rectangular housing) configured to couple to the second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1); and a return line (Fig.1:27) configured to couple to the outlet connector (unlabeled connector in line 39 that is connecting 39 to the unlabeled rectangular housing) so as to fluidly couple the exhaust system [0035] to the outlet passageway (Fig.1:39).
Regarding claim 5, Brensing et al. discloses that the second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) is located proximal to the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1).
Regarding claim 6, Brensing et al. discloses that the second inlet connector (unlabeled outer part of coupling 34 outside the unlabeled rectangular housing as shown in Fig.1) comprises the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1), and the second distal end (the unlabeled connection part connected to 39 having an outer part outside 35 as shown in Fig.1) is located proximal to the first distal end (unlabeled outer part of 29 outside 35 as shown in Fig.1).

Regarding claims 18-20, the connector unit (Fig.1) of Brensing et al. is capable of being installed [0025] within the sidewall of the reservoir or is capable of being installed within the bottom of the reservoir, or is capable of being installed within the lid of the reservoir.
Regarding claim 21, the beverage machine [0025] in Brensing et al. is considered to include a reservoir of a coffee machine or a tea making machine, or an espresso machine. 
Regarding claim 22, Brensing et al. discloses an exhaust system [0035-0036], wherein: said first proximal end (unlabeled inner part of 29 inside 35 as shown in Fig.1) is fluidly coupled to said ozone generator (Fig.1:32); and said second proximal end (the unlabeled connection part connected to 39 having an inner part inside 35 as shown in Fig.1) is fluidly coupled to said exhaust system.
Regarding claim 25, Brensing et al. discloses that the exhaust system is configured to convert ozone to oxygen [0035].
Regarding claim 28, Brensing et al. discloses a housing (the unlabeled rectangular housing as shown in Fig.1) and the exhaust system [0035-0036], wherein the ozone generator (Fig.1:32) and the exhaust system [0035-0036] are disposed within the housing.
Allowable Subject Matter
4.	Claims 8-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	The following is a statement of reasons for the indication of allowable subject matter: regarding claims 8-17, the closest prior art of record (Brensing et al. and Koosman et al.) do not teach or fairly suggest the recited structures of the connector unit, the standoff element, and the self-drilling element.
Response to Arguments
6.	Applicant’s arguments see pages 8-11 of the Remarks section, filed on 10/13/20, with respect to the rejection of claims 1-7 and 18-23 under 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Brensing et al.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Koosman et al. teaches of using ozone in liquid form to sanitize beverage dispensing machines.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798